       Case 19-11731 Doc 4 Filed 06/26/19 Entered 06/26/19 11:24:03 Main Document Page 1 of 17
 Fill in this information to identify the case:

 Debtor name         Protocol Labs Inc.

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF LOUISIANA

 Case number (if known)
                                                                                                                                                  Check if this is an
                                                                                                                                                  amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                  12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                    Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                $1.00      $0.00
           Internal Revenue Service                                  Check all that apply.
                                                                        Contingent
           Memphis, TN 37501                                            Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:


           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                            $142.85        $142.85
           Louisiana Department of Revenue                           Check all that apply.
           Collection Division                                          Contingent
           P. O. Box 201                                                Unliquidated
           Baton Rouge, LA 70821-0201                                   Disputed

           Date or dates debt was incurred                           Basis for the claim:
           12/31/2017                                                corporate income and franchise taxes

           Last 4 digits of account number 1200                      Is the claim subject to offset?

           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes



 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                  page 1 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                   28814                                 Best Case Bankruptcy
       Case 19-11731 Doc 4 Filed 06/26/19 Entered 06/26/19 11:24:03 Main Document Page 2 of 17
 Debtor       Protocol Labs Inc.                                                                      Case number (if known)
              Name

 3.1      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $142.50
          A to Z Safe, Lock & Key                                               Contingent
          PO Box 1476                                                           Unliquidated
          Mandeville, LA 70470                                                  Disputed
          Date(s) debt was incurred 1/25/17
                                                                             Basis for the claim:
          Last 4 digits of account number 1443
                                                                             Is the claim subject to offset?     No       Yes

 3.2      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $165.00
          Advantage Recovery Group                                              Contingent
          52 Riley Road                                                         Unliquidated
          #36                                                                   Disputed
          Celebration, FL 34747
                                                                             Basis for the claim:    original creditor Collaborate MD
          Date(s) debt was incurred 10/22/18
          Last 4 digits of account number 0006                               Is the claim subject to offset?     No       Yes


 3.3      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,034.91
          Alltran Financial                                                     Contingent
          PO Box 4043                                                           Unliquidated
          Concord, CA 94524-4043                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.4      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,034.00
          ally                                                                  Contingent
          PO Box 380902                                                         Unliquidated
          Bloomington, MN 55438                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    deficency following repo
          Last 4 digits of account number       5943
                                                                             Is the claim subject to offset?     No       Yes

 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,701.00
          American Proficency Institutte                                        Contingent
          PO BOX 9526                                                           Unliquidated
          Lansing, MI 48909                                                     Disputed
          Date(s) debt was incurred 034541
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number 9312
                                                                             Is the claim subject to offset?     No       Yes

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $600.00
          AMS                                                                   Contingent
          PO BOX 540                                                            Unliquidated
          Fair Lawn, NJ 07410                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    BUsiness Debt
          Last 4 digits of account number       7812
                                                                             Is the claim subject to offset?     No       Yes

 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $176.50
          AT&T                                                                  Contingent
          PO Box 5014                                                           Unliquidated
          Carol Stream, IL 60197                                                Disputed
          Date(s) debt was incurred 11/27/18
                                                                             Basis for the claim:    phone bill
          Last 4 digits of account number 5915
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 2 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
        Case 19-11731 Doc 4 Filed 06/26/19 Entered 06/26/19 11:24:03 Main Document Page 3 of 17
 Debtor       Protocol Labs Inc.                                                                      Case number (if known)
              Name

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $132.04
          Atmos Energy                                                          Contingent
          PO Box 790311                                                         Unliquidated
          Saint Louis, MO 63179-0311                                            Disputed
          Date(s) debt was incurred 5/29/18
                                                                             Basis for the claim:
          Last 4 digits of account number 4222
                                                                             Is the claim subject to offset?     No       Yes

 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $104.00
          Authentic Exterminating, Inc.                                         Contingent
          PO Box 9102                                                           Unliquidated
          Mandeville, LA 70470-9102                                             Disputed
          Date(s) debt was incurred 4/2/18
                                                                             Basis for the claim:
          Last 4 digits of account number 2400
                                                                             Is the claim subject to offset?     No       Yes

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $960.00
          Barrett Linam Through Counsel
          Charles W. Herold III                                                 Contingent
          Hudson, Potts & Bernstein                                             Unliquidated
          1800 Hudson Lane, Suite 300                                           Disputed
          Monroe, LA 71210
                                                                             Basis for the claim:    unpaid wages
          Date(s) debt was incurred 11/4/2017
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,496.89
          Beckman Coulter                                                       Contingent
          PO BOX 8000                                                           Unliquidated
          San Juan, PR 00928-2200                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $362,162.22
          Bernstein Burkley                                                     Contingent
          707 Grant Street, Suite 2200 Gulf Tower                               Unliquidated
          Pittsburgh, PA 15219                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $577.79
          Bio-Rad Laboratories, Inc.                                            Contingent
          PO Box 849740                                                         Unliquidated
          Los Angeles, CA 90084                                                 Disputed
          Date(s) debt was incurred 3/5/19
                                                                             Basis for the claim:    balance due
          Last 4 digits of account number 2625
                                                                             Is the claim subject to offset?     No       Yes

 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $137.74
          Bridgenet Technology Consultants LLC                                  Contingent
          381 Hwy 21                                                            Unliquidated
          Suite 204                                                             Disputed
          Madisonville, LA 70447
                                                                             Basis for the claim:    Battery Back Up & Surge Protector
          Date(s) debt was incurred 1/26/18
          Last 4 digits of account number 3029                               Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 3 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
        Case 19-11731 Doc 4 Filed 06/26/19 Entered 06/26/19 11:24:03 Main Document Page 4 of 17
 Debtor       Protocol Labs Inc.                                                                      Case number (if known)
              Name

 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,569.00
          Bridgenet Technology Consultants LLC                                  Contingent
          381 Hwy 21                                                            Unliquidated
          Suite 204                                                             Disputed
          Madisonville, LA 70447
                                                                             Basis for the claim:    Virtual CIO & 3rd Alignment Investment Installation
          Date(s) debt was incurred 1/15/18
          Last 4 digits of account number 2963                               Is the claim subject to offset?     No       Yes


 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,017.79
          Brinks Home Security                                                  Contingent
          Dept. CH 8628                                                         Unliquidated
          Palatine, IL 60055                                                    Disputed
          Date(s) debt was incurred 8/12/18
                                                                             Basis for the claim:    Security System
          Last 4 digits of account number 7632
                                                                             Is the claim subject to offset?     No       Yes

 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $349.08
          Caine & Weiner                                                        Contingent
          1699 East Woodfield Road                                              Unliquidated
          #360                                                                  Disputed
          Schaumburg, IL 60173
                                                                             Basis for the claim:    for Liberty Mutual Insurance
          Date(s) debt was incurred 3/11/19
          Last 4 digits of account number 7763                               Is the claim subject to offset?     No       Yes


 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $713.70
          Caine & Weiner                                                        Contingent
          PO Box 5010                                                           Unliquidated
          Sherman Oaks, CA 91413                                                Disputed
          Date(s) debt was incurred 6/4/18
                                                                             Basis for the claim:    for Pitney Bowes - Purchase Power
          Last 4 digits of account number 2424
                                                                             Is the claim subject to offset?     No       Yes

 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Canal HR                                                              Contingent
          2955 Ridgelake Drive                                                  Unliquidated
          Metairie, LA 70002                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Canal HR                                                              Contingent
          2955 Ridgelake Drive                                                  Unliquidated
          Suite 112                                                             Disputed
          Metairie, LA 70002
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,652.31
          Canon Financial Services                                              Contingent
          158 Gaither Drive                                                     Unliquidated
          Mount Laurel, NJ 08054                                                Disputed
          Date(s) debt was incurred 12/18/18
                                                                             Basis for the claim:
          Last 4 digits of account number 4001
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 4 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
        Case 19-11731 Doc 4 Filed 06/26/19 Entered 06/26/19 11:24:03 Main Document Page 5 of 17
 Debtor       Protocol Labs Inc.                                                                      Case number (if known)
              Name

 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $55,157.55
          Cardinal Health                                                       Contingent
          Through counsel Newman Mathis                                         Unliquidated
          433 Metairie Rd                                                       Disputed
          Metairie, LA 70005
                                                                             Basis for the claim:    open account
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $7,503.91
          CCB Credit Services, Inc.                                             Contingent
          PO Box 272                                                            Unliquidated
          Springfield, IL 62705                                                 Disputed
          Date(s) debt was incurred 4/11/19
                                                                             Basis for the claim:    for Nissan Motor Acceptance Corp.
          Last 4 digits of account number 0001
                                                                             Is the claim subject to offset?     No       Yes

 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,650.00
          Chad Miller                                                           Contingent
          1432 Borgne Ave                                                       Unliquidated
          Bogalusa, LA 70427                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    dated 9/25/2018 by Bogalusa City Court, Washington
          Last 4 digits of account number                                    Parish, LA
                                                                             Is the claim subject to offset?     No       Yes

 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $601.74
          Charter Communications                                                Contingent
          PO Box 742614                                                         Unliquidated
          Cincinnati, OH 45274-2614                                             Disputed
          Date(s) debt was incurred 5/2018
                                                                             Basis for the claim:    services
          Last 4 digits of account number 5891
                                                                             Is the claim subject to offset?     No       Yes

 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,538.59
          Chevron and Texaco Business Card Service                              Contingent
          PO Box 70887                                                          Unliquidated
          Charlotte, NC 28272-0887                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    balance due on open account
          Last 4 digits of account number       6283
                                                                             Is the claim subject to offset?     No       Yes

 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,320.68
          Citibank                                                              Contingent
          Student Loan Customer Services                                        Unliquidated
          PO Box 6191                                                           Disputed
          Sioux Falls, SD 57117-6191
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number       8778                         Is the claim subject to offset?     No       Yes


 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $253.07
          Cleco                                                                 Contingent
          PO Box 660228                                                         Unliquidated
          Dallas, TX 75266                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number       5006
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 5 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
        Case 19-11731 Doc 4 Filed 06/26/19 Entered 06/26/19 11:24:03 Main Document Page 6 of 17
 Debtor       Protocol Labs Inc.                                                                      Case number (if known)
              Name

 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $46.86
          Clinical Pathology Lab                                                Contingent
          PO Box 141669                                                         Unliquidated
          Austin, TX 78714                                                      Disputed
          Date(s) debt was incurred 12/31/18
                                                                             Basis for the claim:
          Last 4 digits of account number 7182
                                                                             Is the claim subject to offset?     No       Yes

 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $20,874.75
          Clinical Pathology Lab                                                Contingent
          PO Box 141669                                                         Unliquidated
          Austin, TX 78714                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number       7182
                                                                             Is the claim subject to offset?     No       Yes

 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $44,231.00
          Clyde L. Smalley, IV                                                  Contingent
          Through Counsel Ron S. Macaluso                                       Unliquidated
          207 N. Cypress St.                                                    Disputed
          PO Drawer 2828
          Hammond, LA 70404                                                  Basis for the claim:    Judgment in 21st JDC dated March 11, 2019, Case
                                                                             No. 159359
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $13,650.12
          CompuGroup                                                            Contingent
          10715 Red Run Blvd, Suite 101                                         Unliquidated
          Owings Mills, MD 21117                                                Disputed
          Date(s) debt was incurred 4/6/2018
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number 8892
                                                                             Is the claim subject to offset?     No       Yes

 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $290.88
          Convergent                                                            Contingent
          800 SW Street                                                         Unliquidated
          PO Box 9004                                                           Disputed
          Renton, WA 98057
                                                                             Basis for the claim:    Business Debt-Entergy
          Date(s) debt was incurred
          Last 4 digits of account number       1239                         Is the claim subject to offset?     No       Yes


 3.34     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $600.00
          Coverall                                                              Contingent
          2955 Momentum Place                                                   Unliquidated
          Chicago, IL 60689                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number       7812
                                                                             Is the claim subject to offset?     No       Yes

 3.35     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $639.75
          Cox Business                                                          Contingent
          PO Box 919243                                                         Unliquidated
          Dallas, TX 75391-9243                                                 Disputed
          Date(s) debt was incurred 2/16/2018
                                                                             Basis for the claim:    services
          Last 4 digits of account number 6801
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 6 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
        Case 19-11731 Doc 4 Filed 06/26/19 Entered 06/26/19 11:24:03 Main Document Page 7 of 17
 Debtor       Protocol Labs Inc.                                                                      Case number (if known)
              Name

 3.36     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          CPL                                                                   Contingent
          PO Box 141669                                                         Unliquidated
          Austin, TX 78714                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.37     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $341.12
          credence                                                              Contingent
          PO BOX 2238                                                           Unliquidated
          Southgate, MI 48195                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    BUsiness Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.38     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,995.41
          Credit Control LLC                                                    Contingent
          PO Box 34111                                                          Unliquidated
          Memphis, TN 38184-0111                                                Disputed
          Date(s) debt was incurred 9/26/18
                                                                             Basis for the claim:    collections for Nissan
          Last 4 digits of account number 5227
                                                                             Is the claim subject to offset?     No       Yes

 3.39     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $443.00
          Creditor Recovery Systems                                             Contingent
          212 West St Charles                                                   Unliquidated
          Villa Park, IL 60181                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    American Proficency Institute -Business Debt
          Last 4 digits of account number       5163
                                                                             Is the claim subject to offset?     No       Yes

 3.40     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,429.92
          CST Co                                                                Contingent
          PO Box 33127                                                          Unliquidated
          Louisville, KY 40232                                                  Disputed
          Date(s) debt was incurred  9/7/18                                  Basis for the claim:    Claim No. (1270161)-70 for Evoqua Water
          Last 4 digits of account number 1162                               Technologies
                                                                             Is the claim subject to offset?     No       Yes

 3.41     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $58,599.00
          David B. Joseph                                                       Contingent
          c/o Ron S. Macaluso                                                   Unliquidated
          PO Drawer 2828                                                        Disputed
          Hammond, LA 70404
                                                                                             Judgment dated March 11, 2019 in 21st JDC,
                                                                             Basis for the claim:
          Date(s) debt was incurred
                                                                             Livingston Parish, Case No. 159356
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.42     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,307.00
          Dell Business Credit                                                  Contingent
          PO Box 5275                                                           Unliquidated
          Carol Stream, IL 60197                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number       5117
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 7 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
        Case 19-11731 Doc 4 Filed 06/26/19 Entered 06/26/19 11:24:03 Main Document Page 8 of 17
 Debtor       Protocol Labs Inc.                                                                      Case number (if known)
              Name

 3.43     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $33,000.00
          Edward A. Ready, Counsel                                              Contingent
          NOLA Broadband
                                                                                Unliquidated
          3350 Ridgelake Dr.
          Suite 295                                                             Disputed
          Metairie, LA 70002                                                              alleged damages for breach of service contract with
                                                                             Basis for the claim:
          Date(s) debt was incurred                                          NOLA broadband
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.44     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $201.06
          Entergy                                                               Contingent
          PO Box 8108                                                           Unliquidated
          Baton Rouge, LA 70891                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number       9206
                                                                             Is the claim subject to offset?     No       Yes

 3.45     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Excel A/C Services Inc.                                               Contingent
          689 Bocage Lane                                                       Unliquidated
          Mandeville, LA 70448                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.46     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $728.00
          Express Waste Solutions                                               Contingent
          8636 Florida Blvd                                                     Unliquidated
          Denham Springs, LA 70726                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    services
          Last 4 digits of account number       5704
                                                                             Is the claim subject to offset?     No       Yes

 3.47     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          First Data Global Lease                                               Contingent
          PO Box 8879                                                           Unliquidated
          Coral Springs, FL 33075                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       1888
                                                                             Is the claim subject to offset?     No       Yes

 3.48     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $705.80
          First Date Merchant Services                                          Contingent
          First Data Global Leasing                                             Unliquidated
          P.O. Box 407092                                                       Disputed
          Fort Lauderdale, FL 33340
                                                                             Basis for the claim:    services
          Date(s) debt was incurred 5/25/18
          Last 4 digits of account number 5704                               Is the claim subject to offset?     No       Yes


 3.49     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $42.21
          General Health System                                                 Contingent
          8585 Picardy Ave.                                                     Unliquidated
          Baton Rouge, LA 70809                                                 Disputed
          Date(s) debt was incurred 10/16/18
                                                                             Basis for the claim:    Virtual credit card No. XXX3701 for MasterCard
          Last 4 digits of account number 0791
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 8 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
        Case 19-11731 Doc 4 Filed 06/26/19 Entered 06/26/19 11:24:03 Main Document Page 9 of 17
 Debtor       Protocol Labs Inc.                                                                      Case number (if known)
              Name

 3.50     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          GNOS Medical                                                          Contingent
          1130 Hurricane Shoals Road, NE                                        Unliquidated
          Suite 400                                                             Disputed
          Lawrenceville, GA 30043
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.51     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $83,528.66
          Gulf Coast Bank                                                       Contingent
          c/o Newman Mathis                                                     Unliquidated
          433 Metairie Road                                                     Disputed
          Metairie, LA 70005
                                                                             Basis for the claim:    unsecured loan
          Date(s) debt was incurred
          Last 4 digits of account number       6534                         Is the claim subject to offset?     No       Yes


 3.52     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $7,795.98
          Gulf Coast Bank & Trust                                               Contingent
          200 St. Charles Ave                                                   Unliquidated
          New Orleans, LA 70130                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number       XX48
                                                                             Is the claim subject to offset?     No       Yes

 3.53     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $300,000.00
          Gulf Coast Bank and Trust Company                                     Contingent
          c/o Wayne A. Maiorana, Jr.                                            Unliquidated
          Newman, Mathis, Brady, & Spedale                                      Disputed
          433 Metairie Road, Suite 600
          Metairie, LA 70005                                                                liabiliity on promissory note secured by real property
                                                                             Basis for the claim:
                                                                             owned by Xcel Air Conditioning
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.54     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,060.21
          Healthcare Service Corporation                                        Contingent
          PO Box 665730                                                         Unliquidated
          Dallas, TX 75265                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Blue Cross Blue Shield for 2018
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.55     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Hector Lopez                                                          Contingent
          2210 7th Street                                                       Unliquidated
          Mandeville, LA 70471                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.56     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $865.28
          Hunter Warfield                                                       Contingent
          4620 Woodland Corporate blvd                                          Unliquidated
          Tampa, FL 33614                                                       Disputed
          Date(s) debt was incurred 3/19/19
                                                                             Basis for the claim:    retained by First Data Global Leasing
          Last 4 digits of account number 5187
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 9 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
    Case 19-11731 Doc 4 Filed 06/26/19 Entered 06/26/19 11:24:03 Main Document Page 10 of 17
 Debtor       Protocol Labs Inc.                                                                      Case number (if known)
              Name

 3.57     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $518.34
          IC System                                                             Contingent
          444 Highway 96 East                                                   Unliquidated
          Saint Paul, MN 55164                                                  Disputed
          Date(s) debt was incurred  3/16/19                                 Basis for the claim:    from ATT Wireline
          Last 4 digits of account number 1001
                                                                             Is the claim subject to offset?     No       Yes

 3.58     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $462.60
          IC System                                                             Contingent
          444 Highway 96 East                                                   Unliquidated
          Saint Paul, MN 55164                                                  Disputed
          Date(s) debt was incurred  3/12/19                                 Basis for the claim:    from ATT Wireline
          Last 4 digits of account number 1581
                                                                             Is the claim subject to offset?     No       Yes

 3.59     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $9,887.17
          IPFS Corporation                                                      Contingent
          2777 Allen Parkway                                                    Unliquidated
          Suite 550                                                             Disputed
          Houston, TX 77019
                                                                             Basis for the claim:    Business
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.60     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          JL BillingLLC                                                         Contingent
          Attention Rick Epstein                                                Unliquidated
          S67 W 18863 Stepplechase Drive                                        Disputed
          Muskego, WI 53150
                                                                             Basis for the claim:    potential liability for Billing Service Agreement
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.61     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $140.22
          LEAF                                                                  Contingent
          PO Box 742647                                                         Unliquidated
          Cincinnati, OH 45274-2647                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.62     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Liberty Health Share                                                  Contingent
          4845 Fulton Road NW                                                   Unliquidated
          Canton, OH 44718                                                      Disputed
          Date(s) debt was incurred 1/29/19
                                                                             Basis for the claim:    request for reimbursement for multiple patients
          Last 4 digits of account number 9035
                                                                             Is the claim subject to offset?     No       Yes

 3.63     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $349.08
          Liberty Mutual Insurance                                              Contingent
          PO Box 3200                                                           Unliquidated
          New York, NY 10116                                                    Disputed
          Date(s) debt was incurred 1/15/19
                                                                             Basis for the claim:    remaining balance on a cancelled or expired policy
          Last 4 digits of account number 1300
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 10 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
    Case 19-11731 Doc 4 Filed 06/26/19 Entered 06/26/19 11:24:03 Main Document Page 11 of 17
 Debtor       Protocol Labs Inc.                                                                      Case number (if known)
              Name

 3.64     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Louisiana State University System Health                              Contingent
          204 Thomas Boyd Hall                                                  Unliquidated
          Baton Rouge, LA 70803                                                 Disputed
          Date(s) debt was incurred 10/16/18
                                                                             Basis for the claim:    Virtual credit card No. XXX3727 through MasterCard
          Last 4 digits of account number 6069
                                                                             Is the claim subject to offset?     No       Yes

 3.65     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $121.76
          Louisiana State University System Health                              Contingent
          204 Thomas Boyd Hall                                                  Unliquidated
          Baton Rouge, LA 70803                                                 Disputed
          Date(s) debt was incurred 10/16/18
                                                                             Basis for the claim:    Virtual credit card No. XXX3719 for MasterCard
          Last 4 digits of account number 6068
                                                                             Is the claim subject to offset?     No       Yes

 3.66     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $921.49
          McCarthy Burgess & Wolff                                              Contingent
          26000 Cannon Road                                                     Unliquidated
          Cleveland, OH 44146                                                   Disputed
          Date(s) debt was incurred 1/7/19
                                                                             Basis for the claim:    requested from Pitney Bowes
          Last 4 digits of account number 5461
                                                                             Is the claim subject to offset?     No       Yes

 3.67     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $177,275.10
          McKesson                                                              Contingent
          9954 Maryland Drive                                                   Unliquidated
          Suite 4000
          Richmond, VA 23233                                                    Disputed

          Date(s) debt was incurred                                          Basis for the claim:    medical services
          Last 4 digits of account number       4541                         Is the claim subject to offset?     No       Yes

 3.68     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $73.75
          Merchant Services                                                     Contingent
          12202 Airport Way                                                     Unliquidated
          Suite 100                                                             Disputed
          Broomfield, CO 80021
                                                                             Basis for the claim:    services
          Date(s) debt was incurred 4/18
          Last 4 digits of account number       3384                         Is the claim subject to offset?     No       Yes


 3.69     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $582.40
          Moni Security                                                         Contingent
          Department Ch 8628                                                    Unliquidated
          Palatine, IL 60055                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number       7632
                                                                             Is the claim subject to offset?     No       Yes

 3.70     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $10,657.14
          MRS BPO                                                               Contingent
          1930 Olney Ave                                                        Unliquidated
          Cherry Hill, NJ 08003                                                 Disputed
          Date(s) debt was incurred  12/27/18                                Basis for the claim:    original creditor is TD Auto Finance LLC
          Last 4 digits of account number 2226
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 11 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
    Case 19-11731 Doc 4 Filed 06/26/19 Entered 06/26/19 11:24:03 Main Document Page 12 of 17
 Debtor       Protocol Labs Inc.                                                                      Case number (if known)
              Name

 3.71     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          NOLA BroadBand                                                        Contingent
          1612 Barataria Blvd                                                   Unliquidated
          Marrero, LA 70072                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.72     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $862.00
          Northstar Location Services                                           Contingent
          4285 Genesee St                                                       Unliquidated
          Cheektowaga, NY 14225-1943                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    collections for First Data Global Leasing; file number
          Last 4 digits of account number       0000                         286687
                                                                             Is the claim subject to offset?     No       Yes

 3.73     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,034.91
          Northstar Location Services                                           Contingent
          4285 Genesee St                                                       Unliquidated
          Cheektowaga, NY 14225-1943                                            Disputed
          Date(s) debt was incurred 4/3/19
                                                                             Basis for the claim:    referred to their office by Ally Financial
          Last 4 digits of account number 4718
                                                                             Is the claim subject to offset?     No       Yes

 3.74     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $749.00
          Office Depot Buisness Card                                            Contingent
          PO Box 78004                                                          Unliquidated
          Phoenix, AZ 85062                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number       8778
                                                                             Is the claim subject to offset?     No       Yes

 3.75     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $81.87
          Pitney Bowes                                                          Contingent
          2225 American Dr                                                      Unliquidated
          Neenah, WI 54956                                                      Disputed
          Date(s) debt was incurred  4/8/19                                  Basis for the claim:    rental invoice #1012555323
          Last 4 digits of account number 1394
                                                                             Is the claim subject to offset?     No       Yes

 3.76     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Premier Laboratory Services                                           Contingent
          Attn. Majid Moridani
                                                                                Unliquidated
          5729 Lebanon Rd.
          Suite 144, #246                                                       Disputed
          Frisco, TX 75034                                                                  potential damages from breach of Management
                                                                             Basis for the claim:
          Date(s) debt was incurred                                          Services Agreement
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.77     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $103.11
          PRS                                                                   Contingent
          PO Box 415000                                                         Unliquidated
          Nashville, TN 37229                                                   Disputed
          Date(s) debt was incurred  1/3/19                                  Basis for the claim:    representing Aetna
          Last 4 digits of account number 5872
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 12 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
    Case 19-11731 Doc 4 Filed 06/26/19 Entered 06/26/19 11:24:03 Main Document Page 13 of 17
 Debtor       Protocol Labs Inc.                                                                      Case number (if known)
              Name

 3.78     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,651.61
          Recceivable Management Corporation                                    Contingent
          400 West Cummins                                                      Unliquidated
          Suite 4450                                                            Disputed
          Woburn, MA 01801
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number       9720                         Is the claim subject to offset?     No       Yes


 3.79     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,995.41
          Regional Adjustment Bureau                                            Contingent
          PO BOX 34111                                                          Unliquidated
          Memphis, TN 38184                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.80     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Revenue Cycle Solutions - Steve Perry                                 Contingent
          610Coit Road #200                                                     Unliquidated
          Plano, TX 75075                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.81     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Ronald Harris                                                         Contingent
          321 N. Vermont Street                                                 Unliquidated
          Suite 210                                                             Disputed
          Covington, LA 70433
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.82     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $194,787.00
          SBA                                                                   Contingent
          10737 Gateway West Suite 300                                          Unliquidated
          El Paso, TX 79935                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    disaster loan deficency
          Last 4 digits of account number       5000
                                                                             Is the claim subject to offset?     No       Yes

 3.83     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,396.73
          Shred-It USA                                                          Contingent
          28883 Network Place                                                   Unliquidated
          Chicago, IL 60673                                                     Disputed
          Date(s) debt was incurred  11/22/18                                Basis for the claim:    shredding services invoice
          Last 4 digits of account number 7786
                                                                             Is the claim subject to offset?     No       Yes

 3.84     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,695.08
          Siemens Healthineers                                                  Contingent
          PO BOX 6101                                                           Unliquidated
          Newark, DE 19714                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 13 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
    Case 19-11731 Doc 4 Filed 06/26/19 Entered 06/26/19 11:24:03 Main Document Page 14 of 17
 Debtor       Protocol Labs Inc.                                                                      Case number (if known)
              Name

 3.85     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,875.69
          SRA Associates                                                        Contingent
          401 Minnetonka Rd.                                                    Unliquidated
          Somerdale, NJ 08083                                                   Disputed
          Date(s) debt was incurred  2/6/19                                  Basis for the claim:    representing Dell Financial Services LLC
          Last 4 digits of account number 5078
                                                                             Is the claim subject to offset?     No       Yes

 3.86     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,725.00
          Stone Clinical Laboratories LLC
          Through Counsel Diana Suprenant                                       Contingent
          701 Poydras Street                                                    Unliquidated
          Suite 4500                                                            Disputed
          New Orleans, LA 70139
                                                                             Basis for the claim:    Legal liability for law suit to assess costs of litigation
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.87     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $10,657.14
          TD Auto Finance                                                       Contingent
          PO Box 997551                                                         Unliquidated
          Sacramento, CA 95899-7551                                             Disputed
          Date(s) debt was incurred
                                                                                            deficency on vehicle contract following
                                                                             Basis for the claim:
          Last 4 digits of account number       4934                         repossessioon and sale
                                                                             Is the claim subject to offset?     No       Yes

 3.88     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,828.93
          The Office Market                                                     Contingent
          68486 Highway 59                                                      Unliquidated
          Mandeville, LA 70471                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number       9320
                                                                             Is the claim subject to offset?     No       Yes

 3.89     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,815.38
          Uline                                                                 Contingent
          PO Box 88741                                                          Unliquidated
          Chicago, IL 60680-1741                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    services
          Last 4 digits of account number       1650
                                                                             Is the claim subject to offset?     No       Yes

 3.90     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $63.30
          United Healthcare                                                     Contingent
          Richardson/Springfield Serv. Ctr                                      Unliquidated
          PO Box 30555                                                          Disputed
          Salt Lake City, UT 84130
                                                                                             requesting a refund in regards to health care services
                                                                             Basis for the claim:
          Date(s) debt was incurred 1/12/19
                                                                             provided to Della Johnson on 12/5/17
          Last 4 digits of account number 9268
                                                                             Is the claim subject to offset?     No       Yes

 3.91     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,097.22
          Valentine and Kabratas, LLC                                           Contingent
          PO Box 325                                                            Unliquidated
          Lawrence, MA 01842                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number       9915
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 14 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
       Case 19-11731 Doc 4 Filed 06/26/19 Entered 06/26/19 11:24:03 Main Document Page 15 of 17
 Debtor       Protocol Labs Inc.                                                                      Case number (if known)
              Name

 3.92      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $154.06
           WC of Louisiana Northshore District                                  Contingent
           63206 Highway 434                                                    Unliquidated
           Lacombe, LA 70445-3204                                               Disputed
           Date(s) debt was incurred 6/1/18
                                                                             Basis for the claim:    services
           Last 4 digits of account number 7143
                                                                             Is the claim subject to offset?      No       Yes

 3.93      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.           $117,119.00
           Weiler & Rees, Counsel for landlord                                  Contingent
           7039 Highway 190
                                                                                Unliquidated
           Covington, LA 70433
                                                                                Disputed
           Date(s) debt was incurred
           Last 4 digits of account number                                                   claim for breach of office lease located at 2210 7th
                                                                             Basis for the claim:
                                                                             Street, Mandeville, LA 70471
                                                                             Is the claim subject to offset?      No       Yes

 3.94      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              Unknown
           Xcel Air Conditioning Services, Inc.                                 Contingent
           269 West Causeway Approach                                           Unliquidated
           Mandeville, LA 70471                                                 Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?      No       Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the      Last 4 digits of
                                                                                                      related creditor (if any) listed?            account number, if
                                                                                                                                                   any
 4.1       American Public Life
           P. O. Box 925                                                                              Line     3.39
           Jackson, MS 39205-0925
                                                                                                             Not listed. Explain

 4.2       Atlas Global Trade Solutions
           2400 Veterans Memorial Blvd.                                                               Line     3.66
           Suite 300
                                                                                                             Not listed. Explain
           Kenner, LA 70062

 4.3       Beckman Coulter
           Department CH 10164                                                                        Line     3.11
           Palatine, IL 60055
                                                                                                             Not listed. Explain

 4.4       Chevron/ Texaco Business Card
           POB 921729                                                                                 Line     3.26
           Norcross, GA 30010
                                                                                                             Not listed. Explain

 4.5       Entergy
           PO Box 8108                                                                                Line     3.33
           Baton Rouge, LA 70891
                                                                                                             Not listed. Explain

 4.6       Forest Cressey Law Group
           365 Canal Street, Suite 1475                                                               Line     3.81
           New Orleans, LA 70130
                                                                                                             Not listed. Explain



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 15 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
       Case 19-11731 Doc 4 Filed 06/26/19 Entered 06/26/19 11:24:03 Main Document Page 16 of 17
 Debtor       Protocol Labs Inc.                                                                  Case number (if known)
              Name

           Name and mailing address                                                              On which line in Part1 or Part 2 is the           Last 4 digits of
                                                                                                 related creditor (if any) listed?                 account number, if
                                                                                                                                                   any
 4.7       Liberty Mutual Insurance
           PO BOX 85844                                                                          Line     3.63
           San Diego, CA 92186
                                                                                                        Not listed. Explain

 4.8       Lighthouse Recruiting
           9204 Eisendhower Drive Suite 100                                                      Line     3.78
           Apex, NC 27539
                                                                                                        Not listed. Explain

 4.9       McKesson Medical
           through counsel Newman Mathis                                                         Line     3.67
           433 Metairie Road
                                                                                                        Not listed. Explain
           Metairie, LA 70005

 4.10      MRS
           1930 Olney Ave                                                                        Line     3.87                                     2226
           Cherry Hill, NJ 08003
                                                                                                        Not listed. Explain

 4.11      Ready Lawfirm
           2103 5th Street                                                                       Line     3.71
           Meridian, MS 39301
                                                                                                        Not listed. Explain

 4.12      Receivable Collection Services
           170 Jericho Turnpike                                                                  Line     3.48                                     1201
           Suite 204
                                                                                                        Not listed. Explain
           Floral Park, NY 11010

 4.13      SBA
           PO Box 740192                                                                         Line     3.82
           Atlanta, GA 30374-0192
                                                                                                        Not listed. Explain

 4.14      SBA
           PO Box 740192                                                                         Line     3.82
           Atlanta, GA 30374-0192
                                                                                                        Not listed. Explain

 4.15      Southweat Credit
           PO BOX 1280                                                                           Line     3.69                                     0572
           Oaks, PA 19456
                                                                                                        Not listed. Explain

 4.16      Sunrise Credit Services
           PO Box 9100                                                                           Line     3.25                                     2141
           Farmingdale, NY 11735
                                                                                                        Not listed. Explain

 4.17      Williams & Williams
           Counsel for Chevron/Texaco Bus Card                                                   Line     3.26                                     7044
           1612 N.E. Expressway
                                                                                                        Not listed. Explain
           Atlanta, GA 30329

 4.18      Wyman E. Bankston
           13922 Florida Blvd                                                                    Line     3.53
           Livingston, LA 70754
                                                                                                        Not listed. Explain


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                     Total of claim amounts
 5a. Total claims from Part 1                                                                       5a.          $                            143.85
Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 16 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
    Case 19-11731 Doc 4 Filed 06/26/19 Entered 06/26/19 11:24:03 Main Document Page 17 of 17
 Debtor       Protocol Labs Inc.                                                                  Case number (if known)
              Name

 5b. Total claims from Part 2                                                                       5b.   +   $            1,588,809.51

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                            5c.       $              1,588,953.36




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                  Page 17 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
